Exhibit 10.59

 

InterMune, Inc.

 

TO:

 

Larry Blatt

FROM:

 

Stephen N. Rosenfield

RE:

 

Bonus Plan

DATE:

 

May 22, 2002

 

Set forth below is your bonus plan from InterMune, Inc. (the “Company”) for the
calendar years 2003-2007 (the “Bonus Plan”).

 

1.             Annual Bonus:

 

You are eligible to earn an annual bonus for calendar years 2003-2007.  Each
annual bonus shall be a minimum of 24.7159% of your starting salary of
$232,500.  Any percentage above the minimum annual bonus shall be determined in
the Company’s sole and absolute discretion.  Each bonus will be paid before
June 30 of the applicable year.  In addition to the bonus payments, you will
also receive an additional payment to cover one half of the income taxes
resulting from any bonus payment (the “Gross-Up Payment”), which shall be paid
within thirty (30) days of any bonus payment.  You must be employed by the
Company at the time the bonus is payable in order to earn and receive the annual
bonus and Gross-Up payments.

 

2.             At-Will Employment

 

You understand that this Bonus Plan does not constitute a guarantee of continued
employment with the Company, and that your employment relationship with the
Company is at-will.  As such, either you or the Company may terminate your
employment at any time and for any reason, either with or without cause or
advance notice.  In addition, the Company retains the right to modify your
compensation and benefits, other than this Bonus Plan, within its sole
discretion, upon notice to you.

 

Agreed and Accepted:

 

/s/  Larry Blatt

 

Date:

May 23, 2002

 

Print Name: Larry Blatt

 

 

 

1

--------------------------------------------------------------------------------